                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 NORTHCON, INC., AN IDAHO                           )
 CORPORATION; AND UNITED                            )
 STATES OF AMERICA, FOR THE                         )
 BENEFIT OF NORTHCON INC., AN                       )
 IDAHO CORPORATION;                                 )      Case No. 4:18-00994-CV-RK
                                                    )
                                Plaintiffs,         )
                                                    )
                      v.                            )
                                                    )
 ALPHA ENERGY AND ELECTRIC INC.,                    )
 A MISSOURI CORPORATION; AND                        )
 AMERICAN CONTRACTORS                               )
 INDEMNITY COMPANY, A                               )
 CALIFORNIA CORPORATION;                            )
                                                    )
                                Defendants.         )
            ORDER ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
       Before the Court, is Plaintiff Northcon, Inc. (“Northcon”)’s motion for summary judgment
(Doc. 39.) The motion is fully briefed. (Docs. 40, 41, 42, 43, 44, 45.) After careful consideration,
and for the reasons discussed below, the motion is DENIED.
                                              Background
       Northcon filed this action, alleging claims for breach of contract, breach of the implied
covenant of good faith and fair dealing, quantum meruit/unjust enrichment, payment bond claim
pursuant to the Miller Act, 40 U.S.C. §§ 3131, 3133, and for attorney’s fees and costs. (Doc. 1.)
This case arises out of a general contractor-subcontractor relationship between Northcon and
Defendant Alpha Energy and Electric, Inc. (“Alpha”).
       In July 2016, Northcon and Alpha entered into an agreement (the “Teaming Agreement”)
to submit a proposal to the United States of America (“Government”), through the Department of
the Navy (“Navy”), for work on a project located at Kings Bay, Georgia. The objective of the
Teaming Agreement was for Northcon and Alpha to join together, Alpha being the prime
contractor, eligible for federal set aside work, and Northcon being the subcontractor, to bid and
receive an award for a federal project in Georgia. If awarded the project, the Teaming Agreement
required Alpha to enter a subcontract with Northcon.
         On January 31, 2017, the Government, through the Navy, awarded Alpha a contract “for
general construction, maintenance, repair and alteration of facilities . . . at Naval Submarine Base
Kings Bay, GA.” (Doc. 41-41.) On the same day, under the above-referenced contract, the Navy
issued task order number ACQR4729840 (“Task Order”) for work commonly described as the
Office       Re-Configuration      Project,     for   the       not-to-exceed    amount       of   $1,705,584.00.
(Docs. 41-5, 42-1.) In connection with the Task Order, as required by 40 U.S.C. § 3131, Alpha
obtained a payment bond, #1000965498, issued by American Contractors Indemnity Company
(“ACIC”) in the penal sum of $1,705,584.00. (Doc. 41-6.) As a subcontractor to Alpha, Northcon
is a beneficiary of the payment bond, within the class of persons protected by it, and proper
claimant under it. (Id.)
         After Alpha was awarded the project, a subcontract agreement (“Subcontract Agreement”)
was circulated between Alpha and Northcon. (Doc. 41-7.) At the time the Subcontract Agreement
was circulated, it stated:
         Provide all electrical construction for the reconfiguration of building 6005 at Kings
         Bay Naval Station GA, including all material, labor and supervision as required by
         Alpha

                  Cost $315,347.56

         Provide all communications construction for the reconfiguration of building 6005
         at Kings Bay Naval Station GA, includes all material, labor and supervision as
         required by Alpha

                  Cost $244,022.56

(Doc. 41-7, Attachment A.) However, the Subcontract Agreement was never signed. (Docs. 41-
7, 42-1.)      Nevertheless, the parties agree they entered a contractual relationship (though not
necessarily governed by the terms of the Teaming or Subcontract Agreement), whereby Northcon
was the subcontractor and Alpha was the prime contractor. (Docs. 41, 42-1.) The parties’ dispute
centers on the terms of the contractual agreement, primarily what Alpha was required to pay
Northcon for its work on the project.




         1
          The Court notes that some of the exhibit numbers do not correspond directly with the document number on
the Court’s electronic filing system. For purposes of clarity, the citations of the Court refer to the document number
as presented on the electronic filing system, not necessarily the corresponding exhibit number. For example,
Doc. 41-4 is exhibit three attached to document 41.

                                                            2
        Northcon sent a final invoice to Alpha on June 30, 2018. (Doc. 43-2.) It sent a revised
final invoice on February 19, 2019. (Doc. 43-3.) As of the date of the final invoice, Alpha had
paid Northcon $553,435.84. (Doc. 43.) Then on November 19, 2019, Alpha paid Northcon
$5,934.28, what it claimed was the remaining balance on the contract. (Doc. 42-1, 43.) To date,
Alpha has paid Northcon, in total, $559,370.12.2 (See Doc. 44, p. 5.) Northcon argues the contract
price3 was increased for additional work done by Northcon and/or for profit sharing4. (Doc. 40.)
                                           Legal Standard
        “Summary judgment is required if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. Ins. Co. v. Great Am. Ins. Co., 893 F.3d 1098, 1102 (8th Cir. 2018) (quotation marks and
citations omitted). In ruling on a motion for summary judgment, the Court views the evidence “in
the light most favorable to the nonmoving party and giv[es] the nonmoving party the benefit of all
reasonable inferences.” Id. (quotation mark and citation omitted). At the summary judgment
stage, the movant must “support” its motion either by “citing to particular parts of materials in the
record” or by “‘showing’—that is, pointing out to the district court—that there is an absence of
evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325
(1986); Fed. R. Civ. P. 56(c)(1). The nonmovant must then “present affirmative evidence in order
to defeat a properly supported motion for summary judgment.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 257 (1986).
                                              Discussion
        Northcon argues it should be granted summary judgment. The Court will discuss each of
Northcon’s arguments in turn.
I.      Breach of Contract
        Under Missouri law5, to establish a breach of contract cause of action, the moving party
must satisfy the following elements: “(1) the existence and terms of a contract; (2) that plaintiff

        2
           Some of that money was paid directly to another subcontractor instead of to Northcon. The other
subcontractor had performed work for Northcon on the Kings Bay project. Instead of Alpha paying
Northcon, who would then pay the other subcontractor, Alpha paid the other subcontractor directly, which
counted as a credit towards the balance owed to Northcon by Alpha.
         3
           In particular, Northcon argues modifications were made to the contract scope and cost by mutual
consent. The alleged modifications involved $53,025.58 in additional labor and material. These additional
costs also involved the labor of Perry Powell as well as doors, frames, windows, and hardware material.
         4
           The additional profit sharing has been calculated by Northcon to be $50,423.72
         5
           The parties agree Missouri law applies in this case.

                                                     3
performed or tendered performance pursuant to the contract; (3) breach of the contract by the
defendant; and (4) damages suffered by the plaintiff.” Topchian v. JPMorgan Chase Bank, N.A.,
760 F.3d 843, 850 (8th Cir. 2014) (quoting Keveney v. Mo. Military Acad., 304 S.W.3d 98, 104
(Mo. 2010)).
       The parties do not dispute the existence of a valid contract. (See Docs. 40, 43.) However,
the terms of the contract are in dispute. (Id.) For instance, while Northcon argues the contract
price was increased to account for additional building materials, labor, and/or profit sharing, Alpha
contends the contract included no such provisions. Alpha argues that both the Teaming Agreement
and the Subcontract Agreement provided a not-to-exceed fixed price and prohibited profit sharing.
(See Docs. 41-2 and 41-7.) On the other hand, Northcon argues the contract could, and was,
modified by mutual consent of both parties. (See Docs. 41-7, 41-9 to 41-31, 42-1.) The
requirement of a written change order may be waived by presenting evidence of an oral agreement
to the contrary.   Ken Cucchi Const., Inc. v. O’Keefe, 973 S.W.2d 520, 525 (Mo. App. 1998).
While this is true, the evidence presented by Northcon does not conclusively establish the parties
agreed to the additional amounts now claimed by Northcon. In addition, the original Teaming
Agreement and the subcontract agreement prohibited profit sharing. (Docs. 41-2 and 41-7.) While
the parties had the option to orally modify the agreement by mutual assent, material issues of fact
exist as to whether that occurred. Additionally, Mr. Okafor, Alpha’s corporate representative,
testified in his deposition that the additional amounts were never part of the contract. (Doc. 42-1,
pp. 24, 82, 113, 138, 146, 199.) Finally, the final invoice sent to Alpha by Northcon did not include
any amount of for “Net change by Change Orders.” (Doc. 43-2.) Resolving all inferences in favor
of Alpha, the non-moving party, genuine issues of material fact still exist as to whether the contract
price was increased for additional building materials, labor, and/or profit sharing.
       As to the $5,934.28, which Alpha admitted to, and paid, in its corporate representative
deposition that it still owed Northcon (Doc. 42-1, p. 236-238), further development of the record
is needed. Alpha contends the late payment was excusable because Northcon failed to timely
submit its invoice to Alpha. (Doc. 43, p. 23.) Northcon, on the other hand, argues Alpha waived
that argument by failing to assert it as an affirmative defense, and by accepting the invoices and
writing a check to Northcon on November 19, 2019. (Doc. 44, p. 19.) While Northcon may have
a valid argument, further development of the record will be necessary to determine if damages are
owed, and if so how much damages will be owed. See McLain v. Meier, 612 F.2d 349, 356

                                                   4
 (8th Cir. 1979) (discretion to deny summary judgment and further develop the record at trial);
 Burlison v. Warner-Lambert Co., 842 F.2d 991, 992 (8th Cir. 1988) (same); Taylor v. Truman
 Med. Ctr., No. 03-00001-CV-W-HFS, 2006 WL 2796389, at *3 (W.D. Mo. Sept. 25, 2006)
 (denying summary judgment, despite apparent deficiencies in the plaintiff’s case, because the
 record was inconclusive). Therefore, summary judgment will be denied on this point.
 II.    Quantum Meruit and Unjust Enrichment
        To succeed on a quantum meruit cause of action, the claimant must prove the
 following elements:

        [1] [T]he plaintiff provided to the defendant materials or services at the defendant’s
        request or with the acquiescence of the defendant, [2] that the materials or services
        had reasonable value, and [3] that the defendant, despite the demands of the
        plaintiff, has failed and refused to pay the reasonable value of such materials or
        services.
 Cnty. Asphalt Paving, Co., Inc. v. Mosley Constr., Inc., 239 S.W.3d 704, 710 (Mo. App. 2007)
 (quotation omitted). “The principal function of this type of implied contract is the prevention of
 unjust enrichment, and a claim for quantum meruit does not require the existence of an express
 agreement between the parties.” Id. (quotation omitted). However, “Missouri law does not permit
 recovery in quantum meruit or unjust enrichment when the plaintiff's relationship with the
 defendant is governed by an existing contract.” 32nd St. Surgery Ctr., LLC v. Right Choice
 Managed Care, 820 F.3d 950, 957 (8th Cir. 2016) (citation and quotation omitted). Because it has
 not been determined whether the entire Northcon-Alpha relationship was governed by an
 enforceable contract, the Court cannot conclude Northcon is entitled to summary judgment on its
 quantum meruit or unjust enrichment claims. Therefore, summary judgment will be denied on
 these points.
III.    Payment Bond Claim – Miller Act, 40 U.S.C. §§ 3131, 3133
        “Because subcontractors and suppliers are prohibited from imposing liens on governmental
 facilities, the Miller Act requires a prime contractor on a federal construction project to post a
 payment bond to protect ‘all persons supplying labor and material in carrying out the work
 provided for in the contract.’” U.S. ex rel. Country Boys Feed & Farm Supply v. Eickelmann, No.
 08-3429-CV-S-GAF,        2010    WL      750059,        at   *3   (W.D.   Mo.   Mar.   2,   2010)
 (quoting 40 U.S.C. § 3131(b)(2)). 40 U.S.C. § 3133(b)(1) provides a cause of action to contractors
 furnishing labor or material on federal projects:


                                                     5
        Every person that has furnished labor or material in carrying out work provided for
        in a contract for which a payment bond is furnished under section 3131 of this title
        and that has not been paid in full within 90 days after the day on which the person
        did or performed the last of the labor or furnished or supplied the material for which
        the claim is made may bring a civil action on the payment bond for the amount
        unpaid at the time the civil action is brought and may prosecute the action to final
        execution and judgment for the amount due.

 Such an action must be “brought no later than one year after the day on which the last of the labor
 was   performed     or   material   was    supplied   by   the   person    bringing   the   action.”
 40 U.S.C. § 3133(b)(4). “The Miller Act is highly remedial and entitled to a liberal construction
 and application in order properly to effectuate the Congressional intent to protect those whose
 labor and materials go into public projects.” F.D. Rich Co. v. United States ex rel. Indus. Lumber
 Co., 417 U.S. 116, 124 (1974). To prevail on a claim under the Miller act, a plaintiff must prove
 four elements:
        (1) the materials were supplied in prosecution of the work provided for in the
        contract;
        (2) he has not been paid;
        (3) he had a good faith belief that the materials were intended for the specified
        work; and
        (4) the jurisdictional requisites were met.
 U.S. for Use & Benefit of Martin Steel Constructors, Inc. v. Avanti Constructors, Inc., 750 F.2d
 759, 761 (9th Cir. 1984) (citing United States ex. rel. Carlson v. Continental Casualty Co., 414
 F.2d 431, 433 (5th Cir. 1969)).
        Here, it is clear Northcon supplied materials and labor in the work provided for in the
 contract. (See Docs. 41-9 to 41-35.) Further, Northcon has a good faith belief the materials and
 labor were intended for the specific work and the jurisdictional requisites were met.
 (Id.; Doc. 1.) The only question then is whether or not Northcon was paid for such materials and
 labor. Northcon was paid, at least in part, for their work on the Kings Bay project. (Doc. 41-35.)
 However, Northcon claims the contract price was increased for the additional materials, labor,
 and/or profit sharing. As discussed, above, genuine issues of fact exist as to whether the additional
 terms and contract price were incorporated into, or modified, the contract price. Therefore,
 summary judgment must be denied on this point.
IV.     Prompt Payment Act and Northcon’s Entitlement to Interest Damages
        Pursuant to 31 U.S.C. § 3905(b), prime contractors with the federal government must
 include the following:
                                                   6
        (1) a payment clause which obligates the prime contractor to pay the subcontractor
            for satisfactory performance under its subcontract within 7 days out of such
            amounts as are paid to the prime contractor by the agency under such contract;
            and

        (2) an interest penalty clause which obligates the prime contractor to pay to the
            subcontractor an interest penalty on amounts due in the case of each payment
            not made in accordance with the payment clause included in the subcontract
            pursuant to paragraph (1) of this subsection—

               (A) for the period beginning on the day after the required payment date and
                   ending on the date on which payment of the amount due is made; and

               (B) computed at the rate specified by section 3902(a) of this title.

The Subcontract Agreement also states, “Prime Contractor shall pay Subcontractor within fourteen
(14) calendar days of Prime Contractor’s receipt from the Government for Billed Subcontract
charges.” Northcon sent a final invoice on June 30, 2018, to Alpha. (Doc. 43-2.) Then on
February 19, 2019, Northcon sent a revised final invoice for the Kings Bay project. (Doc. 43-3.)
Northcon argues it is entitled to penalty interest on either $53,025.58 or $50,423.72, the amount it
claims is still unpaid. As discussed above, genuine issues of fact exist as to whether Northcon is
entitled to those principal amounts. Thus, genuine issues of fact exist as to the interest amount as
well. Regarding the undisputed amount that Alpha paid Northcon as stated in its corporate
representative deposition, Alpha has claimed it is not required to pay additional amounts because
Northcon failed to timely submit an invoice. (See Doc. 43, p. 23.) Northcon argues Alpha’s
argument of untimely submission was never pleaded by Alpha.              As stated above, further
development of the record is necessary.
       On the other hand, the Court finds it probative to address one of Alpha’s arguments. Alpha
argues Northcon never pleaded a claim under the Prompt Payment Act in its Complaint. (Doc. 43,
p. 23.) This argument fails. While Northcon did not plead a separate cause of action, Northcon
specifically pleaded “Alpha is subject to the Prompt Payment Act,” and that “Alpha failed and
refused to promptly pay Northcon.” (Doc. 1, ¶¶ 10, 15); see also Anthony Allega Cement
Contractor, Inc. v. Johnson Controls Fed. Sys./Versar, LLC, No. CV 18-875-SRF, 2019 WL
1792201, at *8 (D. Del. Apr. 24, 2019) (“The PPA does not grant subcontractors a separate cause
of action, beyond common law breach of contract, for violations of the required subcontract
language.” (citation and quotation omitted)). Northcon further pleaded interest penalties and costs.

                                                  7
(Id., ¶ 22, 26, 34.) Therefore, the Court, in its discretion, will deny summary judgment on this
point. See McLain, 612 F.2d at 356 (8th Cir. 1979).
V.       Amount of Damages and Attorney’s Fees
        Because genuine issues of fact exist as to the terms, scope, and cost of the contract, the
Court cannot determine if damages will be owed to Northcon. Further, as the prevailing party has
yet to be determined, attorney’s fees cannot be awarded at this time.
                                           Conclusion
        Accordingly, and after careful consideration, the motion for summary judgment (Doc. 39)
is DENIED.
        IT IS SO ORDERED.



                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

     DATED: March 30, 2020




                                                 8
